Citation Nr: 1127413	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-11 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, associated with exposure to herbicides, and with erectile dysfunction (ED).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to September 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

A Travel Board hearing was held in Jackson, Mississippi, before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.

In regards to the ED portion of this service-connected claim, review of the record reflects that the Veteran receives special monthly compensation (SMC) due to loss of the creative organ.  


REMAND

It is contended by the Veteran that a rating in excess of 20 percent is warranted for his diabetes mellitus.  Specifically, he argues that his activities have been restricted due to this condition.  

Treatment records reflect that the Veteran's diabetes requires insulin and a restricted diet.  Of record are contradictory statements, however, by medical personnel as to whether the Veteran's activities are regulated due to this condition.  A private physician's (R.L.N., M.D.) statements from 2008 and 2009 suggest that the Veteran diabetes affects his ability to do the activities "which are required to assist with the alleviation of his symptomatology."  

Upon VA examination in February 2010, the VA examiner specifically noted that the Veteran's activities were not restricted by his diabetes, although it was noted that there was pain in his legs from his service-connected neuropathy which caused problems with walking.  (Separate service connection has been established for peripheral neuropathy and that is not at issue in this appeal.)

At the March 2011 personal hearing, the Veteran testified as to his inability to perform strenuous activities as this resulted in a spike of his blood sugars requiring immediate attention.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a Claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

The state of the record is uncertain as to the severity of the Veteran's diabetes mellitus, and an updated VA examination is, therefore, needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his diabetes mellitus, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  Records of recent treatment with Dr. R.L.N., M.D., should be requested.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  Thereafter, the RO/AMC shall schedule the Veteran for a VA examination to ascertain the present severity of his service-connected diabetes mellitus.  The relevant evidence in the claims file should be made available to and reviewed by the examiner. All indicated tests should be performed and all findings should be reported.

The examiner is requested to review all pertinent records associated with the claims file, particularly records of treatment for diabetes mellitus, and offer comments and an opinion as to the severity of the disability.

The examiner is requested to opine as to whether the Veteran requires insulin and/or a restricted diet.  The extent, if any, to which his activities are regulated due to the diabetes mellitus should also be addressed.

The examiner should describe what, if any, complications attributable to the Veteran's service-connected diabetes mellitus exist, to include any peripheral neuropathy, diabetic neuropathy, or sexual dysfunction found on examination, and specifically describe the nature and severity of each.  If the Veteran does not suffer any such complications as a result of his diabetes mellitus, the examiner should so state.

The examiner is asked to opine on the impact of the claimed increase in severity of the disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required. If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


